Appeal from an order of the Supreme Court at a Special Term for Greene County, which denied a motion for an order to compel the city clerk of the City of Kingston and the corporation counsel to accept and transmit a proposed local law, with an abstract thereof, to the Commissioners of Election of Ulster County, pursuant to sections 18 and 19-a of the City Home Rule Law. The Special Term held, inter alia, that the proposed local law leaves entirely to the common council the problem of finding revenues sufficient to pay increased salaries for firemen and policemen, and hence does not present a sufficient plan, within the meaning of the statute, to provide moneys and revenues to meet the proposed expenditures. Order unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [200 Mise. 207.]